Citation Nr: 0913639	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  07-31 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on two periods of active duty from 
November 1958 through February 1962 and from March 1962 
through March 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.

The Veteran's claim initially included the issues of service 
connection for lesions on his left leg and service connection 
for PTSD.  Both issues were denied in the RO's September 2006 
rating decision.  In the Veteran's subsequent September 2006 
Notice of Disagreement and October 2007 Substantive Appeal, 
only the issue of service connection for PTSD was preserved 
for appeal.

The Board notes that the Veteran requested the scheduling of 
a Travel Board hearing in his Substantive Appeal.  In 
September 2008, the Board remanded this matter for the 
scheduling of a local hearing.  A Travel Board hearing was 
scheduled to take place on March 2, 2009 at the RO in 
Winston-Salem, North Carolina.  Notice of the date, time, and 
location of the hearing was mailed to the Veteran, at his 
known address.  The Veteran did not appear at his scheduled 
Travel Board hearing, and no subsequent request to schedule a 
new hearing has been made.


FINDING OF FACT

The Veteran maintained longstanding employment as a bus 
driver for 22 years without evidence of greatly reduced 
reliability and productivity, has maintained a good 
relationship with his spouse and daughter, demonstrates 
logical and goal-directed thought without impairment of 
abstract thinking, and, does not demonstrate any 
circumstantial, interlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
abstract thinking; suicidal ideation; or homicidal ideation.




CONCLUSION OF LAW

The criteria for an initial evaluation for PTSD in excess of 
30 percent have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and normal conversation), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (i.e., forgetting names, directions, and recent 
events), warrants a 30 percent disability evaluation.

A 50 percent disability evaluation encompasses PTSD 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.
The Veteran's service treatment records do not reveal any in-
service psychiatric treatment.  At his December 1961 
separation examination, however, he reported that he 
experienced depression and excessive worry.  A clinical 
psychiatric examination performed at the separation 
examination was normal.

The earliest relevant post-service treatment record in the 
claims file is an August 2006 VA examination report.  The 
report reflects that the Veteran reported various psychiatric 
symptoms including:  difficulty falling asleep which had 
persisted for 28 years; recurrent nightmares; flashbacks; 
easily being startled by loud noises which caused him to 
check his house; feelings of hypervigilance; a desire to 
avoid crowds and people; irritability and constant outbursts 
of anger; a sense that his life span was foreshortened; near-
continuous panic attacks; feelings of detachment or 
estrangement from others; persistent reactivity in the form 
of sweats and jittery mood to cues that symbolize events from 
the Veteran's service; and difficulty concentrating while 
watching television or reading.  The Veteran reported that he 
had not received any treatment for his psychiatric symptoms.  
The Veteran also reported that, following service, he worked 
as a bus driver for 22 years.  He stated that he experienced 
a poor relationship with his supervisor and co-workers.  He 
reported that he was married and had a daughter by marriage.  
He described his relationships with his spouse and daughter 
as being "good."

On examination, the Veteran displayed abnormal mood with 
flattened affect and blunted speech pattern.  He was noted as 
being suspicious and not trusting others.  During the 
examination, the Veteran reported that he felt as though he 
was being scrutinized more than others, and that this caused 
him to not enjoy living.  This was interpreted by the 
examiner as demonstrating delusion.  No hallucinations were 
observed.  Obsessional rituals were observed, which were 
manifested by the Veteran's desire to "keep everything in 
order."  Thought processes were appropriate and abstract 
thinking was intact, however, judgment appeared to be 
impaired, as manifested by the Veteran's reported impulsive 
spending habits and fear of dealing with other people.  The 
Veteran demonstrated impaired memory, as he forgot names, 
directions, and recent events.  He also reported that if he 
took breaks while performing a task, he would forget what 
task he was performing.  The Veteran also reported thoughts 
of suicide and that he owned a gun, but denied any specific 
plans of suicide.  The Veteran also reported an incident in 
which he expressed a desire to kill a policeman whom he felt 
had mistreated him.  The Veteran did not, however, express 
any specific plan which accompanied his homicidal thought.

Based upon the examination and reported symptoms, the 
examiner diagnosed the Veteran with PTSD and assessed a 
Global Assessment of Functioning (GAF) scale score of 60.  
The examiner opined that the Veteran was not mentally capable 
of managing benefit payments in his own interest due to his 
habits of spending impulsively.  The Veteran was not found to 
be experiencing any difficulty performing activities of daily 
living.  The examiner concluded that the Veteran's mental 
status could be best summarized by stating that the Veteran's 
"psychiatric symptoms cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks although 
generally [the Veteran] is functioning satisfactorily with 
routine behavior, self-care, and normal conversation."  The 
examiner found that the Veteran did not pose a threat of 
persistent danger to himself or others.

In January 2007, the Veteran underwent a PTSD diagnostic 
interview at the VA medical center in Fayetteville, North 
Carolina.  At that time, the Veteran reported symptoms 
similar to those reported at his VA examination, which 
included:  poor sleep; nightmares on a nightly basis; staying 
to himself; avoidance of crowds and news broadcasts, war 
movies, and activities which reminded the Veteran of his own 
service experiences; hypervigilance; being easily distracted 
and forgetful; chronic irritability and outbursts of anger; 
being emotionally distanced from others; having few friends 
and experiencing a desire to be left alone; mood dysphoria; 
daily fleeting suicidal thoughts , but without any specific 
plan; and feelings of guilt and worthlessness.  The Veteran 
reported that he was married, and stated that he believed his 
wife "keeps him alive."

A mental status examination performed at that time revealed 
guarded mood with congruent affect.  The Veteran's speech was 
normal in rate, volume, and productivity.  His thoughts were 
logical and goal-directed.  There was no evidence of thought 
disorder or delusion.  No suicidal or homicidal ideation and 
no hallucinations were noted.  The Veteran was determined as 
posing no danger to himself or others.  Based upon the 
examination, the Veteran was provided a diagnosis of chronic 
PTSD, and again received GAF assessment of 60.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 30 percent disability evaluation for 
PTSD is appropriate.  At his August 2006 VA examination, the 
Veteran expressed symptoms which included depressed mood, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss which included the Veteran forgetting names, 
directions, and recent events.    In his August 2006 VA 
examination report, the examiner concluded that the Veteran's 
"psychiatric symptoms cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks although 
generally [the Veteran] is functioning satisfactorily with 
routine behavior, self-care, and normal conversation."  
Consistent with his findings, the Veteran was assessed a GAF 
score of 60, which was duplicated at the subsequent January 
2007 PTSD diagnostic interview.  This GAF score is indicative 
of borderline moderate symptoms, and is consistent with a 30 
percent disability evaluation.

The evidence in the record does not warrant a 50 percent 
disability evaluation.  The Board is mindful that the Veteran 
has exhibited some symptomatology including frequent panic 
attacks, impaired judgment, and mood disturbances.  However, 
mental status examinations performed at the VA examination 
and the diagnostic interview revealed that the Veteran's 
speech was normal in rate, volume, and productivity.  The 
Veteran's thoughts were logical and goal-directed.  Although 
the Veteran has expressed fleeting suicidal thoughts and 
reported homicidal thinking in connection with an incident 
with a policeman, he denied any specific plan or intent and 
has not been deemed a danger to himself or others.  The 
Veteran expressed prior difficulty in dealing with his 
supervisor and co-worker in his job as a bus driver, however, 
the Board notes that he was able to maintain that employment 
for 22 years.  Moreover, there is no indication that the 
Veteran's psychiatric symptoms caused this longstanding 
employment to be terminated.  Further, although the Veteran 
appears to experience some impairment in establishing social 
relationships, he has maintained a marriage and has described 
his relationship with his spouse and daughter as being 
"good."  Indeed, at his January 2007 PTSD diagnostic 
interview, the Veteran expressed that he received 
psychological support from his spouse and credited her with 
"keeping him alive."  

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence does not support an initial evaluation 
in excess of 30 percent for the Veteran's PTSD.  This appeal 
is denied.  38 C.F.R. §§ 4.3, 4.7.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).
38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in a November 2005 
notification letter.  In a separate March 2006 notification 
letter, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
 
Moreover, as this case concerns an initial evaluation and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to provide adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, service 
personnel records, and post-service private treatment records 
have been obtained.  Additionally, he was afforded a VA 
examination in August 2006 by an examiner who reviewed the 
claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.





ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


